Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed June 30, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.

Claim Amendments
           Applicant's amendment to the claims, filed 06/30/2022, is acknowledged. 
	Claims 1-5 are cancelled.
	Claims 6, 12, 14, 29-30 are amended.
	Claims 6-34 are pending.
Claims 6-34 are under examination. 

Election/Restrictions
The following is a summary of the restriction/election requirements presently in effect over the instant application:
Applicant has elected without traverse Invention II, drawn to a method of introducing a composition into cells, in the reply filed 09/24/2020. See Requirement for Restriction/Election mailed 07/24/2020.

	
Priority
	The instant application 16/666,302 was filed on 10/28/2019, claiming Domestic Benefit of U.S. Provisional Applications 62/869,958 filed 07/02/2019, and 62/751,483 filed 10/26/2018.
	Sufficient written support for a “minimum cross-sectional dimension” as recited in claims 6 and 21-23, the Markush groupings of claims 18-20, and a conductivity of 2-200 mS/cm as recited in claim 32, is not found applications 62/869,958, filed 07/02/2019, and 62/751,483, filed 10/26/2018. Sufficient written support is found in the instant application 16/666,302 filed 10/28/2019. Therefore, claims 6-34 have an effective filing date of 10/28/2019.

Information Disclosure Statement
The information disclosure statement (IDS) filed 06/30/2022 has been considered. 

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 04/05/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-19, 21-22, 26-30, 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/210334 A1 to Garcia Dominguez et al. (published 12/07/2017), of record in IDS.
	This rejection is newly applied.
	Effective filing date: Sufficient written support for a “minimum cross-sectional dimension” as recited in claims 6 and 21-23, the Markush groupings of claims 18-20, and a conductivity of 2-200 mS/cm as recited in claim 32, is not found applications 62/869,958, filed 07/02/2019, and 62/751,483, filed 10/26/2018. Sufficient written support is found in the instant application 16/666,302 filed 10/28/2019. Therefore, claims 6-34 have an effective filing date of 10/28/2019.
	Prior art: Garcia Dominguez discloses a method of introducing a composition into a plurality of cells suspended in a flowing fluid (Abstract; par. 20). The method comprises
	providing a device comprising:
		a first electrode comprising a first outlet, a first inlet, and a first lumen;
		a second electrode comprising a second outlet, a second inlet, and a second lumen; and
		an electroporation zone disposed between and fluidically connecting the first outlet and the second inlet;
	applying an electrical potential difference between the first and second electrodes, thereby producing an electric field in the electroporation zone; and
	passing a plurality of cells and the composition in the flowing liquid through the first electrode, electroporation zone, and second electrode, thereby enhancing permeability of the plurality of cells and introducing the composition into the plurality of cells.
	See Abstract; see par. 5-26; see also par. 110-111 and Fig. 8C.
	Garcia Dominguez discloses that the electrodes are hollow cylindrical electrodes arranged in parallel with the axis of fluid flow. See par. 10, 115. See par. 118 and Figs. 13A-13C, “axially symmetric cylindrical electrodes E1, E2 arranged on either end of a constriction”. See par. 153 and Fig. 27, “needle electrode”.
	Garcia Dominguez discloses that the electroporation zone has a substantially uniform cross-sectional area. See par. 9; see also par. 149 and Fig. 23C.
	Garcia Dominguez discloses that the electroporation zone has a length of 500-5,000 µm (par. 127), which is equivalent to 0.5-5 mm, and a length of 3 mm (par. 150).
	Garcia Dominguez discloses that the electroporation zone comprises a minimum diameter of about 10-500 µm (par. 127), which is equivalent to about 0.01-0.5 mm. Garcia Dominguez further discloses an electroporation zone comprising a width of 50 µm and depth of 100 µm (par. 149). A rectangular channel with a width of 50 µm (0.05 mm) and depth of 100 µm (0.1 mm) has a diagonal of 112 µm (0.1 mm) passing through geometric center of the transverse cross-section of the channel.
	Garcia Dominguez discloses that the flow path has a maximum diameter of about 500-5,000 µm and a minimum diameter of about 10-500 µm (par. 127). The ratio of a maximum diameter of about 500 µm and a minimum diameter of about 500 µm is 1:1. The ratio of a maximum diameter of about 5,000 µm and a minimum diameter of about 500 µm is 5,000:500 (i.e. 10:1).
	Garcia Dominguez discloses applying an electric field of about 0.5-2.5 kV/cm (par. 16, 125), which is equivalent to 500-2,500 V/cm, an electric field of 1-2 kV/cm (par. 151), which is equivalent to 1,000-2,000 V/cm, and an electric field of 750 V/cm (par. 184). See also Table 2 on page 38.
	Garcia Dominguez discloses a fluid delivery source providing a flow rate of about 0.25-5 mL/min or about 0.5-2 mL/min (par. 11). Garcia Dominguez discloses a flow rate of 1 mL/min (par. 123).
	Garcia Dominguez discloses a residence time of about 0.5-100 ms or about 5-50 ms (par. 11). Garcia Dominguez discloses a residence time of about 7 ms, about 13 ms, and about 25 ms (par. 144). 
	Garcia Dominguez discloses that the electric field is produced by voltage pulses (par. 12).
	Garcia Dominguez discloses a voltage amplitude of about 0.5-3.0 kV and about 2.5 kV (par. 12). Garcia Dominguez further discloses a voltage amplitude of about 0.1-3 kV and 2.0 kV (par. 124). Garcia Dominguez discloses voltage amplitudes of 250 V (i.e. 0.25 kV), 375 V (i.e. 0.375 kV), and 500 V (i.e. 0.5 kV) (see par. 182). Garcia Dominguez further discloses a voltage amplitude of -300 V and 300 V (i.e. -3 kV and 3 kV) (Fig. 37).
	Garcia Dominguez discloses a voltage pulse duration of about 0.001-50 ms, about 0.5-10 ms, or 1-5 ms (par. 12).
	Garcia Dominguez discloses pulse waveforms of symmetric square, symmetric rectangular, asymmetric square, asymmetric rectangular, and oscillating (par. 124). Garcia Dominguez discloses a pulse waveform of bipolar (Fig. 37).
	Garcia Dominguez discloses a duty cycle of about 25-99.9%, about 50-99%, and 95% (par. 12).
	Garcia Dominguez discloses an electric conductivity of 0.002 S/m and 0.01 S/m (par. 148 and Table 1 on page 27), which is equivalent to 0.02 mS/cm and 0.1 mS/cm.
	Garcia Dominguez discloses that the composition introduced into the cells is a protein, a nucleic acid, DNA, RNA, mRNA, siRNA, or a CRISPR-Cas construct (par. 20).
	Garcia Dominguez discloses that the cells are eukaryotic cells (par. 104), prokaryotic cells (par. 104), and mammalian cells (par. 109).
	Garcia Dominguez discloses that the cells are in a separate liquid than the composition prior to electroporation. See par. 20, 157, and 192.
	Garcia Dominguez a period of 5.25 ms (par. 159) or square pulses with 5 ms ON and 0.25 ms OFF cycles (par. 192). A period of 5.25 ms is equivalent to a frequency of 190.48 Hz. Garcia Dominguez further discloses a period of about 10 ms (Fig. 37), which is equivalent to a frequency of 100 Hz.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/210334 A1 to Garcia Dominguez et al. (published 12/07/2017), of record in IDS, as applied to claims 6-19, 21-22, 26-30, 33-34 above; in view of Zhao et al. “A Flow-Through Cell Electroporation Device for Rapidly and Efficiently Transfecting Massive Amounts of Cells in vitro and ex vivo”, Scientific Reports, 6:18469, pages 1-9 (published: January 2016), of record in IDS.
This rejection is newly applied.
Garcia Dominguez discloses that the cells are immune cells. Prior to the effective filing date of the instantly claimed invention, Zhao teaches a method of transfection using a flow-through electroporation device (see ABSTRACT; see Figures 1-2), and Zhao reports successfully transfecting CCRF-CEM cells, a T lymphoblastoid cell line (i.e. T cells). See page 6, “To evaluate to capability of FED [flow-through cell electroporation device] on transfecting hard-to-transfected cells, we tried two kinds of cells: HL-60, human promyelocytic leukemia cells and CCRF-CEM, a T lymphoblastoid cell line. … Taken together, DNA transfection assays above reveals that the FED [flow-through cell electroporation device] had the ability to electroporate not only easy-to-transfect cell but also hard-to-transfect cells with satisfactory efficiency and cell viability.” Therefore, it would have been prima facie obvious to one of ordinary skill in the art to substitute cells, as taught by Garcia Dominguez, with T cells, as taught by Zhao, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution in order to generate genetically modified immune cells for immune therapy. See Zhao, page 1, “For example, in tumor immune therapy, immune cells need to be ex vivo transfected and re-transfused to patient in few hours. To address the issue of cell processing speed, the continuous cell electroporation was firstly demonstrated …”


Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/210334 A1 to Garcia Dominguez et al. (published 12/07/2017), of record in IDS, as applied to claims 6-19, 21-22, 26-30, 33-34 above; in view of US 2012/0088842 A1 to Dzekunov, Sergey.
This rejection is newly applied.
Claims 31-32 broadly recite ranges for the conductivity of the liquid of 1-500 mS/cm and 2-200 mS/cm. Garcia Dominguez discloses an electric conductivity of 0.002 S/m and 0.01 S/m (par. 148 and Table 1 on page 27), which is equivalent to 0.02 mS/cm and 0.1 mS/cm. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Moreover, the discovery of optimum or workable ranges of electric conductivity involves only routine experimentation in the art, and differences in electric conductivity of the liquid medium will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such electric conductivity is critical. See MPEP 2144.05. In this case, Garcia Dominguez teaches electric conductivities of 0.02 mS/cm and 0.1 mS/cm, which are close to the claimed minimal conductivities of 1 mS/cm and 2 mS/cm. Moreover, Garcia Dominguez teaches electric conductivities of 0.02 mS/cm and 0.1 mS/cm are effective for enhancing the permeability of cells and introducing a composition into the cells, as recited in the claims. Accordingly, prior to the effective filing date of the instant application, the broadly recited conductivities, as recited in claims 31-32, would have been prima facie obvious with a reasonable expectation of succession because one of ordinary skill in the art would have been motivated to discover optimum or workable ranges and improve upon the prior art, recognizing that changes in conductivity of the liquid media effect transfection efficiency and cell survival.
	Alternatively, prior to the effective filing date of the instantly claimed invention, Dzekunov teaches electroporation methods using highly conductive buffers (see Abstract). Dzekunov teaches that physiological media usually has a high conductivity in the range 15-20 mS/cm (par. 7) and further that “platelets are extremely sensitive to biochemical changes in their environment and should be kept under physiological conditions whenever possible” (par. 12). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to substitute an electric conductivity, as taught by Garcia Dominguez, with a conductivity of 15-20 mS/cm, as taught by Dzekunov, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Moreover, Dzekunov teaches electroporation methods using highly conductive buffers. An artisan would be motivated to perform said substitution in order to electroporate cells in physiological media having a conductivity in the range of 15-20 mS/cm, such as platelets that should be kept under physiological conditions whenever possible, as taught by Dzekunov.


Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/210334 A1 to Garcia Dominguez et al. (published 12/07/2017), of record in IDS, as applied to claims 6-19, 21-22, 26-30, 33-34 above; in view of Geng et al. “Flow-through electroporation based on constant voltage for large-volume transfection of cells”, Journal of Controlled Release 144 (2010) 91–100.
This rejection is newly applied.
Regarding claims 24-25, the claims broadly recite flow rates of 10-100 mL/min and 10-200 mL/min. Garcia Dominguez discloses flow rates of about 0.25-5 mL/min (par. 11), about 0.5-2 mL/min (par. 11), and 1 mL/min (par. 123). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Moreover, the discovery of optimum or workable ranges of flow rate involves only routine experimentation in the art, and differences in flow rate will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such flow rate is critical. See MPEP 2144.05. In this case, Garcia Dominguez teaches a flow rate of about 5 mL/min, which is close to the claimed minimal flow rate of 10 mL/min. Moreover, Garcia Dominguez teaches flow rates of 0.25-5 mL/min are effective for enhancing the permeability of cells and introducing a composition into the cells, as recited in the claims. Accordingly, prior to the effective filing date of the instant application, the broadly recited flow rates, as recited in claims 24-25, would have been prima facie obvious with a reasonable expectation of succession because one of ordinary skill in the art would have been motivated to discover optimum or workable ranges and improve upon the prior art, recognizing that changes in flow rate effect throughput and other the parameters of electroporation (e.g. residence time) effecting transfection efficiency and cell survival.
	Alternatively, prior to the effective filing date of the instantly claimed invention, Geng teaches a method of transfection using a flow-through electroporation device. See Abstract; see Figure 1. Geng reports achieving high transfection efficiency under flow rates up to about 20 mL/min. See page 99, col. 1, “we demonstrated delivery of genes into mammalian cells by flow-through electroporation under high flow rates (up to ∼20 mL/min) and with high efficiency (up to ∼75% transfection for CHO cells).” Therefore, it would have been prima facie obvious to one of ordinary skill in the art to substitute a flow rate, as taught by Garcia Dominguez, with a flow rate up to about 20 mL/min, as taught by Geng, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Moreover, Geng reports achieving high transfection efficiency under flow rates up to about 20 mL/min. An artisan would be motivated to perform said substitution in order achieve higher throughput.
	Regarding claim 23, Garcia Dominguez discloses that the electroporation zone has a length of 500-5,000 µm (par. 127), which is equivalent to 0.5-5 mm, and a length of 3 mm (par. 150).
Claim 23 broadly recites an electroporation zone having a “minimum cross-sectional dimension” of 1-20 mm. Garcia Dominguez discloses that the electroporation zone comprises a minimum diameter of about 10-500 µm (par. 127), which is equivalent to about 0.01-0.5 mm. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. The discovery of optimum or workable ranges of device dimensions involves only routine experimentation in the art, and differences in dimensions will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such dimensions is critical. See MPEP 2144.05. Moreover, relating to changes in size/proportion, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV). In this case, Garcia Dominguez teaches a minimum diameter of about 0.5 mm, which is close to the claimed minimal cross-sectional dimension of 1 mm. Moreover, Garcia Dominguez teaches that a minimum diameter of about 0.5 mm is effective for enhancing the permeability of cells and introducing a composition into the cells, as recited in the claims. Accordingly, prior to the effective filing date of the instant application, the broadly recited device dimension of the “minimum cross-sectional dimension” of the electroporation zone, as recited in claim 23, would have been prima facie obvious with a reasonable expectation of succession because one of ordinary skill in the art would have been motivated to discover optimum or workable ranges and improve upon the prior art, recognizing that changes in size/proportion, or the device dimensions, effect transfection efficiency, cell survival, and throughput.
Alternatively, prior to the effective filing date of the instantly claimed invention, Geng teaches a method of transfection using a flow-through electroporation device. See Abstract; see Figure 1. Geng discloses a device having an electroporation zone with a depth of 550 µm and a width of 873 µm. See Fig. 3, “320×: depth=550 μm, W1=8730 μm, W2=873 μm”. A rectangular channel with a width of 873 µm and depth of 550 µm has a diagonal of 1,031.8 µm (i.e. 1.0 mm) passing through geometric center of the transverse cross-section of the channel. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to substitute a minimum cross-sectional dimension, as taught by Garcia Dominguez, with a minimum cross-sectional dimension of 1.0 mm, as taught by Geng, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 


Claims 6-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ziv et al. (2009) “Micro-electroporation of mesenchymal stem cells with alternating electrical current pulses”, Biomedical microdevices, 11(1), 95-101.
This rejection is newly applied.
Ziv discloses a method of introducing a composition into a plurality of cells suspended in a flowing liquid comprising:
providing a device comprising:
	a first hollow cylindrical electrode comprising a first outlet, a first inlet, and a first lumen comprising a minimum cross-sectional dimension and arranged in parallel with the axis of fluid flow;
	a second hollow cylindrical electrode comprising a second outlet, a second inlet, and a second lumen comprising a minimum cross-sectional dimension and arranged in parallel with the axis of fluid flow; and
	an electroporation zone disposed between and fluidically connecting the first outlet and the second inlet, wherein the electroporation zone has a substantially uniform cross-sectional area;
applying an electrical potential difference between the first and second hollow cylindrical electrodes, thereby producing an electric field in the electroporation zone; and
passing the plurality of cells and the composition in the flowing liquid through the first hollow cylindrical electrode, electroporation zone, and second hollow cylindrical electrode, thereby enhancing permeability of the plurality of cells and introducing the composition into the plurality of cells.
See Abstract; see Materials and methods, especially sections 2.2 and 2.5. See also Figure 1, reproduced below:

    PNG
    media_image1.png
    229
    749
    media_image1.png
    Greyscale

	Ziv discloses that the narrow part (electroporation zone) has a diameter of 25 µm (0.025 mm) and a length of 200 µm (0.2 mm) and that the wide parts (lumen of first and second hollow cylindrical electrodes) has a diameter of 600 µm (0.6 mm). See page 97, right column. Accordingly, the ratio of the minimum cross-sectional dimension of each of the first and second lumen (wide part diameter) to the minimum cross-sectional dimension of the electroporation zone (narrow part diameter) is 600:25 or 24:1.
	The device of claim 6 and the device of Ziv differ as follows:
The device of Ziv has a narrow part (electroporation zone) comprising a diameter of 25 µm (0.025 mm); whereas the claimed device has an electroporation zone comprising a “minimum cross-sectional dimension” between 0.1-50 mm.
The device of Ziv has a narrow part (electroporation zone) comprising a length of 200 µm (0.2 mm); whereas the claimed device has an electroporation zone comprising a length of 0.5-50 mm.
For device of Ziv, the ratio of the wide part diameter to the narrow part diameter is 24:1; whereas, for the claimed device, the “ratio of the minimum cross-sectional dimension of each of the first and second lumen to the minimum cross-sectional dimension of the electroporation zone” is between 1:10 and 10:1.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. The discovery of optimum or workable ranges of device dimensions involves only routine experimentation in the art, and differences in dimensions will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such dimensions is critical. See MPEP 2144.05. Moreover, relating to changes in size/proportion, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV). In this case, as discussed above, the device of Ziv comprises dimensions close to the broadly recited dimensions of claim 6. Moreover, the dimensions of the device of Ziv are effective for enhancing the permeability of cells and introducing a composition into the cells, as recited in the claims. Accordingly, prior to the effective filing date of the instant application, the broadly recited device dimensions (the length of the electroporation zone, the “minimum cross-sectional dimension” of the electroporation zone, and the “ratio of the minimum cross-sectional dimension of each of the first and second lumen to the minimum cross-sectional dimension of the electroporation zone”), as recited in claim 6, would have been prima facie obvious with a reasonable expectation of succession because one of ordinary skill in the art would have been motivated to discover optimum or workable ranges and improve upon the prior art, recognizing that changes in size/proportion, or the device dimensions, effect transfection efficiency, cell survival, and throughput.
	Dependent claims 21-23 further limit the device dimensions of claim 6, i.e. the length of the electroporation zone, the “minimum cross-sectional dimension” of the electroporation zone, and the “ratio of the minimum cross-sectional dimension of each of the first and second lumen to the minimum cross-sectional dimension of the electroporation zone”. For the same reasons discussed above in the preceding paragraph, the device dimensions of claims 21-23 would have been prima facie obvious over the prior art.
Ziv teaches an electric field of 0.5-1.9 kV/cm (500-1,900 V/cm). Page 99, right column.
Ziv provides the cells in a separate liquid than the composition before electroporation. Page 98, right column.
Ziv provides the liquid from a fluid delivery source. Page 98, right column.
Ziv teaches that the electric field is produced by voltage pulses. Page 100, left column.
Ziv teaches that the length of each pulse (pulse duration) is 20 ms. Page 100, left column.
Ziv teaches a frequency of 0.05-500 Hz. Page 99, right column.
Ziv teaches that the pulses are bipolar. Page 100, left column.
Ziv teaches that the composition introduced into the cells is DNA. See Figure 1; see page 98, right column.
Ziv teaches that the cells are a murine mesenchymal stem cell line. Page 98, left column. Claim 20 recites that the cells are immune cells, wherein the immune cells are T cells. However, the electroporation of T cells to introduce exogenous materials (e.g. DNA) was known in the art prior to the effective filing date of the instantly claimed invention (Official Notice taken, if necessary). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to substitute a murine mesenchymal stem cell line, as taught by Ziv, with T cells with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
The claims broadly recite a residence time of 0.5-50 ms (claim 10), 1-40 ms (claim 33), and 0.5-10 ms (claim 34). Ziv teaches an exposure time (residence time) of 200 µs (0.2 ms). Page 100, left column. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Moreover, the discovery of optimum or workable ranges of residence time involves only routine experimentation in the art, and differences in residence time will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such residence time is critical. See MPEP 2144.05. In this case, Ziv teaches a residence time of 0.2 ms, which is close to the claimed minimal residence times of 0.5 ms and 1 ms. Moreover, Ziv teaches that a residence time of 0.2 ms is effective for enhancing the permeability of cells and introducing a composition into the cells, as recited in the claims. Accordingly, prior to the effective filing date of the instant application, the broadly recited residence times, as recited in claims 10, 33-34, would have been prima facie obvious with a reasonable expectation of succession because one of ordinary skill in the art would have been motivated to discover optimum or workable ranges and improve upon the prior art, recognizing that changes in the residence time effect transfection efficiency, cell survival, and throughput.
The claims broadly recite flow rates of 1-100 mL/min (claim 9), 10-100 mL/min (claim 24), and 10-200 mL/min (claim 25). Ziv teaches a flow rate of 3-300 µL/min (0.003-0.3 mL/min). Page 99, right column. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Moreover, the discovery of optimum or workable ranges of flow rate involves only routine experimentation in the art, and differences in flow rate will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such residence time is critical. See MPEP 2144.05. In this case, Ziv teaches that a flow rate of 0.3 mL/min, which is close to the claimed minimal flow rate of 1 mL/min, is effective for enhancing the permeability of cells and introducing a composition into the cells, as recited in the claims. Accordingly, prior to the effective filing date of the instant application, the broadly recited flow rates, as recited in claims 9, 24-25, would have been prima facie obvious with a reasonable expectation of succession because one of ordinary skill in the art would have been motivated to discover optimum or workable ranges and improve upon the prior art, recognizing that changes in flow rate effect throughput and other the parameters of electroporation (e.g. residence time) effecting transfection efficiency and cell survival.
The dependent claims broadly recite electroporation parameters/ranges for the amplitude of each voltage pulse (claims 12 and 26), the duty cycle (claim 16), and the conductivity of the liquid (claims 17, 31-32). Ziv does not expressly disclose the amplitude of each voltage pulse, the duty cycle, and the conductivity of the liquid. Differences in electroporation parameters/ranges (the amplitude of each voltage pulse, the duty cycle, and the conductivity of the liquid) will not support the patentability of subject matter taught or fairly suggested by the prior art, absent evidence indicating such parameters are critical, because the discovery of optimum or workable ranges involves only routine experimentation in the art. See MPEP 2144.05(II). In this case, an electroporation method using a flow-through device, as claimed, is fairly taught by the prior art, and there is no evidence of record that recited electroporation parameters/ranges (the amplitude of each voltage pulse, the duty cycle, and the conductivity of the liquid) are critical. Accordingly, prior to the effective filing date of the instant application, the broadly recited electroporation parameters/ranges, as recited in claims 12, 16-17, 26, 31-32, would have been prima facie obvious with a reasonable expectation of succession because one of ordinary skill in the art would have been motivated to discover optimum or workable ranges and improve upon the prior art, recognizing that changes in the parameters of electroporation effect transfection efficiency and cell survival.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the copending claims of Application 16/306,115 (reference to claims set filed 04/01/2019); in view of Ziv et al. (2009) “Micro-electroporation of mesenchymal stem cells with alternating electrical current pulses”, Biomedical microdevices, 11(1), 95-101.
This rejection is newly applied.
	This rejection will not be held in abeyance. A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. See MPEP 804(I)(B)(1).
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
The copending claims are directed to a method and system/apparatus for electroporating cells in a flowing fluid and introducing a payload into the cells. The claims recite a flow-through device comprising a fluid transport structure comprising 
an electroporation structure having a constriction, and 
at least two conductive elements (electrodes) in operative arrangement with each other and configured to produce an electric field in the flow path.
The copending claims recite that the constriction is a straight constriction (claim 11). A straight constriction, as not having a curved geometry, would have a substantially uniform cross-sectional area.
The copending claims recite a voltage amplitude of about 0.1-3 kV, about 0.25-1.0 kV, and about 1.5-2.5 kV (claim 22).
The copending claims recite voltage pulses having durations of about 0.001-50 ms, about 0.5-20 ms, or about 1-5 ms at a duty cycle of about 25%, 99.9%, or about 50-95% (claim 26).
The copending claims recite an electric field of about 0.5-2.5 kV/cm, i.e. about 500-2,500 V/cm (claim 35).
The copending claims recite a residence time of about 0.1-100 ms, about 0.5-50 ms, about 2.5-75 ms, about 5-50 ms, or about 7-25 ms (claim 44).
The copending claims recite that the payload is a nucleic acid or protein (claim 46).
The copending claims recite that the cells are mammalian cells (claim 35) and bacterial (prokaryotic) cells (claim 36). The copending claims do not recite that the cells are immune cells, wherein the immune cells are T cells. However, prior to the effective filing date of the instantly claimed invention, the electroporation of T cells to introduce exogenous materials (e.g. DNA) was known in the art (Official Notice taken, if necessary). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute mammalian or bacterial cells, as recited in the copending claims, with T cells with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
The copending claims recite flow rates of about 0.25-5 mL/min (claim 20). The instant claims broadly recite flow rates of 10-100 mL/min (claim 24) and 10-200 mL/min (claim 25). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Moreover, the discovery of optimum or workable ranges of flow rate involves only routine experimentation in the art, and differences in flow rate will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such residence time is critical. See MPEP 2144.05. In this case, the copending claims recite a flow rate of 5 mL/min, which is close to the claimed minimal flow rate of 10 mL/min, that is effective for enhancing the permeability of cells and introducing a composition into the cells, as recited in the claims. Accordingly, prior to the effective filing date of the instant application, the broadly recited flow rates, as recited in claims 24-25, would have been prima facie obvious with a reasonable expectation of succession because one of ordinary skill in the art would have been motivated to discover optimum or workable ranges and improve upon the prior art, recognizing that changes in flow rate effect throughput and other the parameters of electroporation (e.g. residence time) effecting transfection efficiency and cell survival.
The instant claims 6, 21-23 broadly recite device dimension for the length of the electroporation zone, the “minimum cross-sectional dimension” of the electroporation zone, and the “ratio of the minimum cross-sectional dimension of each of the first and second lumen to the minimum cross-sectional dimension of the electroporation zone.” The copending claims do not recite device dimensions. The discovery of optimum or workable ranges of device dimensions involves only routine experimentation in the art, and differences in dimensions will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such dimensions is critical. See MPEP 2144.05. Moreover, relating to changes in size/proportion, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV). In this case, as discussed above, the flow-through device of the copending claims is effective for enhancing the permeability of cells and introducing a composition into the cells, as recited in the claims. Accordingly, prior to the effective filing date of the instant application, the broadly recited device dimensions (the length of the electroporation zone, the “minimum cross-sectional dimension” of the electroporation zone, and the “ratio of the minimum cross-sectional dimension of each of the first and second lumen to the minimum cross-sectional dimension of the electroporation zone”), as recited in claims 6, 21-23, would have been prima facie obvious with a reasonable expectation of succession because one of ordinary skill in the art would have been motivated to discover optimum or workable ranges and improve upon the prior art, recognizing that changes in size/proportion, or the device dimensions, effect transfection efficiency, cell survival, and throughput.
The instant claims broadly recite electroporation parameters/ranges for the frequency (claims 14, 29-30) and the conductivity of the liquid (claims 17, 31-32). The copending claims do not recite particular values/ranges for the frequency or the conductivity of the liquid. Differences in electroporation parameters/ranges (frequency, conductivity) will not support the patentability of subject matter taught or fairly suggested by the prior art, absent evidence indicating such parameters are critical, because the discovery of optimum or workable ranges involves only routine experimentation in the art. See MPEP 2144.05(II). In this case, an electroporation method using a flow-through device, as claimed, is recited by the copending claims, and there is no evidence of record that recited electroporation parameters/ranges (frequency, conductivity) are critical. Accordingly, prior to the effective filing date of the instant application, the broadly recited electroporation parameters/ranges, as recited in claims 14, 17, 29-32, would have been prima facie obvious with a reasonable expectation of succession because one of ordinary skill in the art would have been motivated to discover optimum or workable ranges and improve upon the prior art, recognizing that changes in the parameters of electroporation effect transfection efficiency and cell survival.
The instant claims recite that the electrodes are hollow cylindrical electrodes arranged in parallel with the axis of fluid flow (claim 6). The copending claims recite that the electrodes are disposed at opposing ends of the electroporation structure (claim 60), and further that the electrodes are “arranged axially within the fluid transport structure” (claim 17). The copending claims do not recite that the electrodes are hollow cylindrical electrodes arranged in parallel with the axis of fluid flow, as recited in the instant claims. Prior to the effective filing date of the instantly claimed invention, Ziv discloses a flow-through device for the electroporation of cells comprising 
a first hollow cylindrical electrode arranged in parallel with the axis of fluid flow;
a second hollow cylindrical electrode arranged in parallel with the axis of fluid flow; and
an electroporation zone disposed between and fluidically connecting the first outlet and the second inlet.
See Abstract; see Materials and methods, especially sections 2.2 and 2.5. See also Figure 1, reproduced below:

    PNG
    media_image1.png
    229
    749
    media_image1.png
    Greyscale

Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute electrodes, as recited in the copending claims, with hollow cylindrical electrodes arranged in parallel with the axis of fluid flow, as taught by Ziv, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Claims 6-34 are rejected on the ground of nonstatutory double patenting as being unpatentable the patent claims of US 10,947,526 B2; in view of Ziv et al. (2009) “Micro-electroporation of mesenchymal stem cells with alternating electrical current pulses”, Biomedical microdevices, 11(1), 95-101.
This rejection is newly applied.
	This rejection will not be held in abeyance. A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. See MPEP 804(I)(B)(1).
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
The patent claims are directed to an apparatus for electroporating cells in a flowing fluid and introducing an exogenous agent into the cells. 
The flow-through device comprises
an electroporation structure having a constriction region that is at least 2 mm long, and 
an arrangement of electrodes arranged relative to the electroporation structure to produce an electromagnetic field sufficient to enhancing the permeability of cells and introduce an exogenous agent into the cells.
The patent claims recite that the arrangement of the electrodes includes at least one electrode positioned at an inlet of the volume (electroporation structure) and at least another electrode position at an outlet port of the volume (electroporation structure) (claim 9).
The patent claims recite that the device is configured to produce an electromagnetic field of at least about 0.5 kV/cm or 500 V/cm (claim 4).
The patent claims recite that the device is configured to produce an electromagnetic field of at least about 1.0 kV/cm or 1,000 V/cm and a pulse duration of about 10 ms (claim 6).
The copending claims recite that the device is configured to produce a flow rate of about 5-100 µL/min or about 0.005-0.1 mL/min (claim 7). The instant claims broadly recite flow rates of 1-100 mL/min (claim 9), 10-100 mL/min (claim 24) and 10-200 mL/min (claim 25). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Moreover, the discovery of optimum or workable ranges of flow rate involves only routine experimentation in the art, and differences in flow rate will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such residence time is critical. See MPEP 2144.05. In this case, the patent claims recite a flow rate of 0.1 mL/min, which is close to the claimed minimal flow rate of 1 mL/min, that is effective for enhancing the permeability of cells and introducing a composition into the cells, as recited in the claims. Accordingly, prior to the effective filing date of the instant application, the broadly recited flow rates, as recited in claims 9, 24-25, would have been prima facie obvious with a reasonable expectation of succession because one of ordinary skill in the art would have been motivated to discover optimum or workable ranges and improve upon the prior art, recognizing that changes in flow rate effect throughput and other the parameters of electroporation (e.g. residence time) effecting transfection efficiency and cell survival.
As discussed above, the patent claims recite that the electroporation structure has a length of 2 mm (claim 6). The instant claims 6, 21-23 further broadly recite dimensions for the “minimum cross-sectional dimension” of the electroporation zone and the “ratio of the minimum cross-sectional dimension of each of the first and second lumen to the minimum cross-sectional dimension of the electroporation zone.” The patent claims do not recite dimensions for the “minimum cross-sectional dimension” of the electroporation zone and the “ratio of the minimum cross-sectional dimension of each of the first and second lumen to the minimum cross-sectional dimension of the electroporation zone.” However, the discovery of optimum or workable ranges of device dimensions involves only routine experimentation in the art, and differences in dimensions will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such dimensions is critical. See MPEP 2144.05. Moreover, relating to changes in size/proportion, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV). In this case, as discussed above, the flow-through device of the patent claims is effective for enhancing the permeability of cells and introducing a composition into the cells, as recited in the claims. Accordingly, prior to the effective filing date of the instant application, the broadly recited device dimensions (the “minimum cross-sectional dimension” of the electroporation zone, the “ratio of the minimum cross-sectional dimension of each of the first and second lumen to the minimum cross-sectional dimension of the electroporation zone”), as broadly recited in claims 6, 21-23, would have been prima facie obvious with a reasonable expectation of succession because one of ordinary skill in the art would have been motivated to discover optimum or workable ranges and improve upon the prior art, recognizing that changes in size/proportion, or the device dimensions, effect transfection efficiency, cell survival, and throughput.
The instant claims further broadly recite electroporation parameters/ranges for the residence time (claims 10, 33-34), voltage amplitude (claims 12 and 26), frequency (claims 14, 29-30), duty cycle (claim 16), and liquid conductivity (claims 17, 31-32). The patent claims do not recite particular values/ranges for the residence time, voltage amplitude, frequency, duty cycle, and liquid conductivity. Differences in electroporation parameters/ranges (residence time, voltage amplitude, frequency, duty cycle, liquid conductivity) will not support the patentability of subject matter taught or fairly suggested by the prior art, absent evidence indicating such parameters are critical, because the discovery of optimum or workable ranges involves only routine experimentation in the art. See MPEP 2144.05(II). In this case, an electroporation method using a flow-through device, as claimed, is recited by the patent claims, and there is no evidence of record that recited electroporation parameters/ranges (residence time, voltage amplitude, frequency, duty cycle, liquid conductivity) are critical. Accordingly, prior to the effective filing date of the instant application, the broadly recited electroporation parameters/ranges, as recited in claims 10, 12, 14, 16-17, 26, 29-34, would have been prima facie obvious with a reasonable expectation of succession because one of ordinary skill in the art would have been motivated to discover optimum or workable ranges and improve upon the prior art, recognizing that changes in the parameters of electroporation (residence time, voltage amplitude, frequency, duty cycle, liquid conductivity) effect transfection efficiency and cell survival.
The instant claims recite that the electrodes are hollow cylindrical electrodes arranged in parallel with the axis of fluid flow (claim 6). The patent claims do not recite that the electrodes are hollow cylindrical electrodes arranged in parallel with the axis of fluid flow, as recited in the instant claims. Prior to the effective filing date of the instantly claimed invention, Ziv discloses a flow-through device for the electroporation of cells comprising 
a first hollow cylindrical electrode arranged in parallel with the axis of fluid flow;
a second hollow cylindrical electrode arranged in parallel with the axis of fluid flow; and
an electroporation zone disposed between and fluidically connecting the first outlet and the second inlet, wherein the electroporation zone has a substantially uniform cross-sectional area.
See Abstract; see Materials and methods, especially sections 2.2 and 2.5. See also Figure 1, reproduced below:

    PNG
    media_image1.png
    229
    749
    media_image1.png
    Greyscale

Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute electrodes, as recited in the patent claims, with hollow cylindrical electrodes arranged in parallel with the axis of fluid flow, as taught by Ziv, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
The instant claims recite that the electroporation zone has a substantially uniform cross-sectional area. In contrast, the patent claims recite that the electroporation zone has a “curved geometry”. However, as discussed above, Ziv discloses an electroporation zone having a substantially uniform cross-sectional area that is effective for electroporating cells. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute an electroporation structure having a curved geometry, as recited in the patent claims, with an electroporation structure having a substantially uniform cross-sectional area, as taught by Ziv, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
The patent claims do not recite that the exogenous agent is DNA or RNA. However, prior to the effective filing date of the instantly claimed invention, the electroporation of cells to introduce exogenous DNA or RNA was known in the art (Official Notice taken, if necessary). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute an exogenous agent, as recited in the patent claims, with DNA or RNA with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
The patent claims do not recite that the cells are mammalian cells or immune cells, such as T cells. However, prior to the effective filing date of the instantly claimed invention, the electroporation of mammalian cells or T cells to introduce exogenous materials (e.g. DNA) was known in the art (Official Notice taken, if necessary). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute cells, as recited in the patent claims, with mammalian cells or T cells with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
A method of using the flow-through electroporation device, as recited the instant claims, would have been prima facie obvious in view of the flow-through electroporation device of the patent claims because the patent claims recite, or fairly suggest, that the device is configured to, or intended to perform, the material acts of claim 6, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher M Babic can be reached on (571)272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/            Examiner, Art Unit 1631                                                                                                                                                                                            /JAMES D SCHULTZ/Primary Examiner, Art Unit 1633